Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 19 is objected to because of the following informalities: 
“a upper row” should be “an upper row”
 Appropriate correction is required.

	Claims 17-19 are objected to because the recitation of “struts” lacks antecedent basis. The specification briefly mentions struts in Para. [0018] - [0019] but they are not given adequate written description. For the purposes of this examination, the “struts” are interpreted as the “diagonal support members” (171A, 171B) as detailed in Para. [00149]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11, 13-19, 21, 24, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Helou (U.S. Patent 8,608,110 B2) in view of Rogalla (U.S. Patent 2,808,009 A).

Regarding Claim 1
Helou teaches:
an aircraft (aircraft (110), Fig. 1) for carrying a cargo assembly (cargo aircraft system (100)), the aircraft comprising: a spine structure (lower spine (120), Fig. 1) including a first end (a first side of spine (side connected to truss 168), Fig. 2), a second end (second side of spine (side connected to truss 178), Fig. 2), and mounts (mounts (122), Fig. 4C) to structurally engage the cargo assembly in juxtaposition with the spine structure between the first and second ends (Col. 4 Lines 38-41 “a plurality of mounts 122 is disposed at various intervals along the lower spine 120 to structurally engage the cargo assembly 105 at various attachment points onto the lower spine 120”); a pre-load system comprising a first load transfer structure (truss (168) , Fig. 2) coupled to the first end, a second load transfer structure coupled to the second end (truss (178), Fig. 2)

Helou does not teach:
a linking structure coupled to the first and second load transfer structures, and a tensioning mechanism coupled to the linking structure; wherein the tensioning mechanism is configured to apply varying levels of tension to the linking structure.

Rogalla teaches:
a linking structure (cables (39), Fig. 1) coupled to the first and second load transfer structures (columns (24, 25)), and a tensioning mechanism (tensioning levers (52), Fig. 3) coupled to the linking structure (Fig. 3 shows tensioning levers connected to tensioning cables); wherein the tensioning mechanism is configured to apply varying levels of tension to the linking structure (Col. 5 Lines 26-31 “tensioning levers 52 are swung to release position, after which the cables are pulled off of the reels, stretched across the load, and secured to the tensioning levers. The levers are then swung back into the column and in so doing stretch the cable taut against the load”).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the noted features of Rogalla with the teaching of Helou. While Helou does not teach the linking structure and tensioning mechanism of claim 1, a separate embodiment does teach a different tensioning mechanism (Helou: tensioning assembly (950), Fig. 14A-14D) used for securing the cargo on the aircraft. It would have been obvious to combine the tensioning mechanism of Rogalla with the aircraft of Helou since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results. It can be seen that each element claimed is present in either Rogalla or Helou. Providing a linking structure and tensioning mechanism as described by Rogalla between the two load transfer structures of Helou (Helou: trusses (168, 178)) would not interfere with the described functionality of the aircraft, and it was known at the time the invention was filed that a tensioning mechanism would provide additional stability to the cargo assembly (Helou: Col. 11 Lines 40-41). 

Regarding Claim 2
Helou, as modified in view of Rogalla, teaches the aircraft of claim 1, wherein the linking structure is a cable (Rogalla: cables (39)).

Regarding Claim 3
Helou, as modified in view of Rogalla, teaches the aircraft of claim 2, wherein the cable is made from one or a combination of steel, fiber, and composite material (Rogalla: Col. 3 Lines 38-40 “these braces 39 may be of any suitable flexible material of sufficient strength to accomplish the desired result, but preferably they consist of steel or similar cables”).

Regarding Claim 4
Helou, as modified in view of Rogalla, teaches the aircraft of claim 1, wherein at least a portion of the second load transfer structure is removable from the second end of the spine structure (Helou: Col. 4 Lines 65-66 “either one or both of the forward truss 160 and the rear truss 170 may be removably attached to the spine 120”, Note: parts 160 and 170 are exemplary trusses of 168 and 178).

Regarding Claim 5
Helou, as modified in view of Rogalla, teaches the aircraft of claim 1 wherein the second load transfer structure is pivotally mounted to the spine structure, such that at least a portion of the second load transfer structure can pivot away from the spine structure (Helou: Col. 6 Lines 7-11 “in embodiments where the entire empennage is pivotally attached to the spine, the entire rear truss structure 270 may also be coupled to the empennage and similarly rotated away from the spine to expose the spine for loading”, Note: part 270 is an exemplary truss of 178).

Regarding Claim 6
Helou, as modified in view of Rogalla, teaches the aircraft of claim 1 further comprising an aft fairing (Helou: aerodynamic fairing (190), Fig. 1); wherein the second load transfer structure is attached to the aft fairing (Helou: Col. 4 Lines 51-53 “aerodynamic fairings 180, 190 may be optionally provided to enclose the cargo assembly 105 and the trusses 160, 170”, Fig. 1 shows the rear truss attached to the rear fairing, Fig. 5 shows another embodiment with fairing (280) attached to rear truss (270)).

Regarding Claim 7
Helou, as modified in view of Rogalla, teaches the aircraft of claim 6, wherein the aft fairing comprises two halves, each of the two halves configured to pivotally actuate away from the spine structure (Helou: Col. 6 Lines “in accordance with one embodiment, in which the empennage is comprised of two halves pivotally attached to the spine”, the empennage (230) comprises the fairing (280), implying the fairing must also be made in two halves which pivotally actuate from the spine structure in order to expose the spine for loading cargo).

Regarding Claim 9
Helou, as modified in view of Rogalla, teaches the aircraft of claim 1 wherein: the linking structure has a first end and a second end (Rogalla: cables (39) have a first and second end); and the first end of the linking structure is coupled to the tensioning mechanism (Rogalla: one end of the cables (39) is attached to the tension levers (52)).

Regarding Claim 11
Helou, as modified in view of Rogalla, teaches the aircraft of claim 9 wherein: the pre-load system further comprises a retaining member (Helou: stabilizer bar (173A) can function as a retaining member); and the second end of the linking structure is coupled to the retaining member (Rogalla: second end of the cables (39) is attached to a column, when combined with Helou, would be attached to the bar (173A)).

Regarding Claim 13
Helou, as modified in view of Rogalla, teaches:
the aircraft of claim 11, wherein: the retaining member is a retaining bar (stabilizer bar (173A), Fig. 3)

In this embodiment, Helou/Rogalla does not teach:
the second end of the linking structure comprises one of a mating pair; and the retaining bar comprises another one of the mating pair.

However, in a separate embodiment, Helou teaches:
the second end of the linking structure comprises one of a mating pair (Col. 11 Lines 64-65 “ends of the rods 952 each comprising a threaded portion 954”, Fig. 14D); and the retaining bar comprises another one of the mating pair (Col. 11 Lines 65-66 “an anchoring corner sheath 956”, Fig. 14D).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the noted features of Helou with the teaching of Rogalla since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Replacing the second end of the cables of Rogalla with the threaded portion of the rods of Helou does not change the normal functionality of the linking structure. The result of attaching the cables to the retaining member is the same, and thus renders the claim obvious. 

Regarding Claim 14
Helou, as modified in view of Rogalla, teaches the aircraft of claim 9, wherein: the pre-load system further comprises a retaining frame (Helou: frame made by stabilizer bar (173A) and vertical support members (174) or supports (171A, 171B), Fig. 3); the second end of the linking structure is coupled to the retaining frame (Rogalla: second end of the cables (39) is attached to a column, when combined with Helou, would be attached to bar 173A of the retaining frame) and the retaining frame is removably coupled to the spine structure (Helou: the retaining frame is attached to the second load transfer structure (rear truss 170), which is removably coupled to the spine as detailed above).

Regarding Claim 15
Helou, as modified in view of Rogalla, teaches the aircraft of claim 14, wherein the retaining frame is removably coupled to one of the first or second load transfer structure (Helou: it is possible to remove the stabilizer bars from the second load transfer structure, per Para. [00149] of applicant’s current invention states the stabilizer bars are optionally provided).

The examiner strongly believes the retaining frame is removably coupled to one of the first or second load transfer structure. However, if the applicant disagrees and is convinced that these two parts are integral, it would be obvious to make the parts separable. In this case, Helou discloses the claimed invention except for the retaining frame being removably coupled to one of the first or second load transfer structure. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a retaining frame separate from the load transfer structure, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding Claim 16
Helou, as modified in view of Rogalla, teaches the aircraft of claim 1 wherein the linking structure is configured to extend across a top of the cargo assembly (the linking structure and tensioning mechanism as described by Rogalla between the two load transfer structures of Helou would extend across the top of the cargo assembly).

Regarding Claim 17
Helou, as modified in view of Rogalla, teaches the aircraft of claim 1, wherein: one or both of the first and second load transfer structure comprises a plurality of struts extending from a top surface of the spine (Helou: diagonal supports (171A, 171B) on truss (170) extending from horizontal supports (172) attached to the spine (120), Fig. 3); and each one of the plurality of struts is coupled to a linking mechanism (each support extends to the top of the truss (170) which would be coupled to the linking structure (Rogalla: cables)).

Regarding Claim 18
Helou, as modified in view of Rogalla, teaches the aircraft of claim 17, wherein the plurality of struts comprise lower and upper struts (Helou: lower diagonal supports (171B) and upper diagonal supports (171A)).

Regarding Claim 19
Helou, as modified in view of Rogalla, teaches the aircraft of claim 18, wherein the lower struts are configured to be coupled on one end to the spine structure and on an opposing end to one or both of a lower and an upper row of the cargo assembly (Helou: one end of the lower diagonal supports (171B) is coupled to the spine and the other end is coupled to the lower row of cargo, Fig. 3, Col. 5 Lines 16-20 “two sets of diagonal support members 171A, 171B couple the horizontal support members 172 and the vertical support members 174 at different points corresponding roughly to the heights of the first and second layers of the cargo assembly 105”).	


Regarding Claim 21
Helou, as modified in view of Rogalla, teaches a method of transporting a cargo assembly on an aircraft, the method comprising: coupling a cargo assembly comprising at least one cargo container to a spine of an aircraft (Helou: Claim 1 “a cargo assembly configured to be structurally and detachably integrated with the spine”); coupling the cargo assembly with a first load transfer structure and a second load transfer structure (Helou: Claim 3 “further comprising one or more trusses coupling the cargo assembly to the spine”, Fig. 1), wherein the cargo assembly is positioned between the first and second load transfer structures (Helou: cargo shown on spine between front and rear trusses, Fig. 2) ; and applying a preload to the cargo assembly by applying a tension to a linking structure coupling the first and second load transfer structures based on a weight of the cargo assembly (Rogalla: Col. 5 Lines 27-31 “the cables are pulled off of the reels, stretched across the load, and secured to the tensioning levers. The levers are then swung back into a column and in so doing stretch the cable taut against the load”).

Regarding Claim 24
Helou, as modified in view of Rogalla, teaches the method of claim 21, wherein the applying step varies the stiffness of the aircraft (Helou: Col. 12 Lines 61-64 “the cargo assembly provides additional rigidity to the spine… when the cargo assembly is structurally integrated with the spine”, application of a preload inherently varies the stiffness as noted in Para. [00152] of the current invention’s specification), resulting in improved flutter control (improved flutter control is interpreted to be an inherent result of applying a tension to the cargo assembly as noted in the current invention’s specification (Para. [0025], [00152] - [00153])).


Regarding Claim 67
Helou, as modified in view of Rogalla, teaches the aircraft of claim 1, wherein the tensioning mechanism is further configured to vary a stiffness of the aircraft (tensioning cables (39) have the ability to vary stiffness of the aircraft, as the application of a preload inherently varies the stiffness as noted in Para. [00152] of the current invention’s specification), resulting in improved flutter control (improved flutter control is interpreted to be an inherent result of applying a tension to the cargo assembly as noted in the current invention (Para. [0025], [00152] - [00153])).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Helou in view of Rogalla as applied to claim 1 above, and further in view of Bhatia (U.S. Patent 10,005,564 B1).

Regarding Claim 8
Helou, as modified in view of Rogalla, teaches the aircraft of claim 1 as described above. However, Helou/Rogalla does not teach:
further comprising one or more sensors to determine the weight of the cargo assembly.

Bhatia teaches:
an aircraft for carrying a cargo assembly (aircraft (10) having a cargo deck (12)) further comprising one or more sensors to determine the weight of the cargo assembly (Col. 7 Lines 9-20 “sensing unit 112 may comprise any suitable apparatus, hardware, and/or software capable of monitoring a portion of cargo deck 12… each sensing unit 112 may also comprise sensors to sense a weight of an object (a “weight sensor”)”). 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention
was filed to combine the teachings of Bhatia with the teachings of Helou/Rogalla, with the motivation of providing additional information about the cargo load. Rogalla states “the number and spacing of the reels and tensioning levers may be changed to meet varying needs” (Col. 4 Line 75 – Col. 5 Lines 1-2) and providing a weight sensor as taught by Bhatia would ease the user in identifying what level of tension, number of cables, etc. is needed to fully secure the cargo in the aircraft.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
US 20180264989 A1 – Load Securement Apparatus And A Method Of Installing The Load-Securement Apparatus To Secure A Load In A Shipping Container
US 7604204 B2 – Loading Device For The At Least Partially Automated Loading And Unloading Of A Cargo Hold On Transport Equipment As Well As A Conveying System
US 20070025832 A1 – Cargo Container Handling System And Associated Method
US 6557800 B2 – Cargo Handling System For Aircraft Components

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE JUNE BOLEK whose telephone number is (571)272-6150. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-5899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KJB/
Examiner, Art Unit 3647
/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647